Title: To John Adams from Thomas Crafts, Jr., 31 January 1790
From: Crafts, Thomas, Jr.
To: Adams, John



My Dear friend
Boston Jany 31. 1790

It is reported here that orders now are, or soon will be Issued for the raising two or three regiments, If this is or soon will be, I have to request your early attention influance and interest in behalf of Mr. Martin Brimmer Sohier a Young Gentlemen of this Town,  He was appointed a Lieut. in the late regiment raised by this Commonwealth, commanded by Genl Henry Jackson (of Boston) could he only obtain the same Rank it would give me Great pleasure but if by your influence he could get a Captaincey (his Military abilities being equil to it) the obligation would be inexpressible, My knowledge & experances of your friendship for me, is the occation of my taking the liberty of requesting this favour of you, in behalf of a Gentleman for whose Military Abilities, reputation, Character and connections I refer you to General’s Lincoln Knox, H Jackson (of Boston) & Major Wm North of York State, who was a Major of said Regiment
Believe me to be with every sentiment / of affection & esteem Your friend & Serv
Thomas Crafts
PS Should any thing turn up in the Civil line for which you may think me quallified (emissary of Pensioners) & recolect your old friend,

TCr